EXHIBIT 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and Release (“Agreement”) is entered into by John A.
Dul and Anixter Inc. (“Anixter”). In consideration of the mutual promises set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, you and Anixter agree as follows:

1.       Your employment with Anixter was terminated effective December 8, 2011
(“Termination Date”).

2.       Anixter provided you with a final paycheck for employment through and
including the Termination Date. Anixter paid you any accrued but unused vacation
days as of the Termination Date. Your vested benefits under Anixter’s retirement
and 401(k) plans shall be as set forth in the respective plan documents, and any
eligibility to participate in these plans cease as of the Termination Date. All
benefits not specifically set forth herein cease as of your Termination Date
except that any vested benefit you are entitled to under any plan will be paid
in accordance with its terms.

3.       As consideration for your promises in this Agreement, Anixter will
provide:

a.       An amount equivalent to your regular salary of $350,000 per annum (less
applicable taxes and withholdings), on normal pay dates, for the period
commencing on December 9, 2011 and terminating December 9, 2013. As a result of
the passage of time in the negotiation of this Agreement, Anixter shall have
five (5) business days from the Effective Date of this Agreement to make any
catch-up payments for amounts due hereunder.

b.       Within five (5) business days following the Effective Date, to the
extent not already paid, a check in the amount of $236,250 (subject to any
applicable taxes and withholdings), representing any bonus actually earned by
you for the 2011 plan year under the terms of Anixter bonus plan. For purpose of
calculating this bonus, you have been credited with a 1.0 multiplier on the
personal objectives portion of the plan, while the financial portion of the plan
has been based on actual Anixter results for the 2011 plan year.

c.       Upon execution of this Agreement, and provided that you do not revoke
said Agreement, Anixter agrees to reinstate your health care benefits for a
period equal to the lesser of eighteen (18) months after the Termination Date,
or until you obtain comparable coverage from a new employer, subject to the
terms and conditions of the health care benefit plans. You will continue to be
responsible for the employee contributions to the premiums and which shall be
deducted from the payments Anixter makes to you pursuant to Section 3(a). The
difference between the cost of continuation of this health plan coverage that
you would have been required to pay under the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (COBRA), and the amount you actually pay
under this Section 3(c) will be considered imputed income to you, and you will
be responsible for the payment of income tax due as a result of such imputed
income. Anixter shall reimburse you any amount paid in taxes necessary so that
you receive continued health plan benefits on the same after-tax basis as would
be the case if you were an active employee on a date no later than the last day
of the year in which you remit the related taxes. The parties understand that
only health care benefits will be retroactive and not any other type of
benefits. The preceding continuation of health care coverage provided under this
Section 3(c) will not count toward continuation coverage under COBRA and you
will be eligible for any such available COBRA continuation coverage after
continuing health care coverage provided hereunder terminates.

d.       Anixter agrees to provide you with an agreed upon letter of reference
from Bob Eck in the form attached hereto as Exhibit A.

e.       In further consideration for your promises in this Agreement, for a
period effective December 8, 2011 through December 7, 2012 (the “Consulting
Period”), you are hereby retained by Anixter, and hereby accept such retention,
as a general advisor and consultant to Anixter to provide advice and counsel in
the sole discretion of Anixter, on the terms in this Paragraph 3(e).



--------------------------------------------------------------------------------

(i)       During the Consulting Period, you will be an independent contractor
and not an Anixter employee.

(ii)       You will be reasonably available in providing such services taking
into account your other obligations and the position you may have with another
employer.

(iii)       You acknowledge that, during the course of your services to Anixter,
you will have access to and contact with certain confidential information,
including personnel information relating to Anixter’s employees, financial
records, operational and other plans, trade secrets, “know how,” privileged
information and advice from Anixter’s outside counsel, as well as other
information that Anixter considers to be confidential, proprietary and/or
privileged (“Confidential Information”). Except as may be required in response
to a lawful subpoena or as otherwise required by a court or government agency,
of which you would provide Anixter at least ten (10) days written notice
thereof, you shall not at any time, directly or indirectly, use or disclose,
make known, divulge, reveal or furnish to any person, business, firm,
corporation, partnership or other entity, any Confidential Information without
the consent of Anixter.

f.       Provided you abide by the provisions of this Agreement, your unvested
Restricted Stock Units vesting on March 1, 2012 and Stock Options to purchase
AXE Common Stock vesting on March 1, 2012 shall be deemed fully vested in
consideration of your performance of consulting services during the Consulting
Period, and such stock options may be exercised until December 7, 2012.

g.       Outplacement services for the period commencing on the Effective Date
of this Agreement and terminating on the earlier of (a) June 19, 2013, or
(b) the date you obtain new employment.

The payments and benefits provided in this Paragraph 3 represent money and
benefits over and above that to which you otherwise would be entitled, would not
have been provided had you not signed this Agreement, and are in exchange for
the signing of this Agreement.

4.       You release, waive and forever discharge, for yourself and your
dependents, successors, assigns, heirs, executors and administrators (and your
and their legal representatives of every kind), Anixter and any of its
attorneys, employees (including but not limited to Robert Eck, Theodore Dosch,
Rod Smith, and each individual member of the Legal Department), agents,
officers, directors, successors, assigns, parent companies, subsidiaries,
divisions or affiliated companies (hereinafter, the “Anixter Released Parties”)
from any and all claims, lawsuits or grievances of whatsoever kind, arising at
or before the execution of this Agreement, against Anixter whether based on
statute, common law, rule or regulation, whether in law or in equity, whether
liquidated or unliquidated, including but not limited to, claims under the Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Employee Retirement Income Security Act of
1974, as amended, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Rehabilitation Act of 1973 and the Vietnam Era Veterans
Readjustment Adjustment Act of 1974, as amended, applicable Worker’s
Compensation Act, and/or any other local, state or federal law; provided,
however, that nothing herein shall release or preclude any claims that arise
after execution of this Release, that cannot be waived by operation of law or
any right to file a charge with or participate in an investigation conducted by
the United States Equal Employment Opportunity Commission or the National Labor
Relations Board, but you agree to forfeit any monetary recovery or other relief
should the EEOC, NLRB, or any other agency pursue claims on your behalf.

5.       You further represent and warrant that to your knowledge (i) no other
person or entity has any interest or assignment in claims or causes of action,
if any, you may have against any of the Anixter Released Parties and which you
now release in their entirety, (ii) there has been no act, event, or omission by
any of the Anixter Released Parties which is unlawful or violates any
governmental rule or regulation, (iii) you have not committed, during your
employment, any act which is unlawful or which violates any governmental rule or
regulation, (iv) you have not been requested by or requested any of the Anixter
Released Parties to commit any unlawful act or violate any governmental rule or
regulation, (v) neither you nor any other person employed by or contracting with
any of the Anixter Released Parties has been subjected to any adverse action
because any such person refused to commit any unlawful act or violate any
governmental rule or regulation and (vi) you have not improperly used or pledged
any assets of the Anixter Released Parties without authority, or engaged in any
conduct which would constitute a conflict of interest with any of the Anixter
Released Parties.

 

2



--------------------------------------------------------------------------------

6.       You understand that Anixter does not admit any violation of law or
contract, and this Agreement does not constitute any admission of liability or
responsibility.

7.       You agree that you will keep this Agreement and all matters contained
therein absolutely confidential and will not discuss them with anyone outside of
your immediate family or your legal or tax advisors, or cause them to be made
public through any oral or written communication.

8.       You agree that you have maintained and will continue to maintain
Anixter’s confidential, proprietary and/or trade secret information
confidential.

9.       You agree that you fully understand your right to discuss all aspects
of this Agreement with your attorney, that Anixter encourages you to consult
with legal counsel, that you have carefully read and fully understand all the
provisions of this Agreement, and that you are knowingly and voluntarily
entering into this Agreement. You understand that you have up to twenty-one
(21) days after receipt of this Agreement to accept the severance package and
sign this Agreement. You also understand that this Agreement does not take
effect for seven (7) days after you sign it and may be revoked by you during
that time period (“Revocation Period”). If you want to revoke this Agreement,
you must deliver a written revocation to Rod Smith, Vice President, Human
Resources, Anixter, Inc., 2301 Patriot Boulevard, Glenview, IL 60026, no later
than seven (7) days after signing the Agreement. You acknowledge that your
waiver of rights under this Agreement is knowing and voluntary and in compliance
with the Older Workers Benefit Protection Act of 1990 and that the payments and
benefits provided in the Agreement represent money and benefits over and above
that to which you otherwise would be entitled, would not have been provided had
you not signed this Agreement, and are in exchange for the signing of this
Agreement.

10.       This Agreement shall not become effective in any respect until the
Revocation Period has expired without notice of revocation. In the absence of
your revocation of this Agreement, the eighth day after your signing of this
Agreement shall be the “Effective Date” of this Agreement.

11.       You agree not to make any disparaging or negative comments to any
person or party regarding Anixter or any of the Anixter Released Parties,
including but not limited to Robert Eck, Theodore Dosch, Rod Smith, the Board of
Directors, and each individual member of the Legal Department, except as may be
required in offering truthful testimony in any legal proceeding. In response to
any inquiries, you agree to state only that: “I left Anixter for personal
reasons.” In response to any employment verification requests by third parties
directed to the human resources department at Anixter, Anixter agrees to provide
a neutral reference consisting of only your name, position and dates of
employment. Anixter shall cause Robert Eck, Theodore Dosch and members of its
legal department not to make any disparaging or negative comments to any third
party regarding you, except as may be required in offering truthful testimony in
any legal proceeding.

12.       To the extent that any portion of this Agreement may be held to be
invalid or legally unenforceable by a court of competent jurisdiction, you and
Anixter agree that the remaining portions of the relevant paragraph and this
Agreement shall not be affected and shall be given full force and effect.

13.       Failure to insist upon strict compliance with any of the terms,
covenants or conditions of this Agreement shall not be deemed a waiver of any
such term, covenant or condition, nor shall such failure at any one time or more
times be deemed a waiver or relinquishment of any other time or times of any
right under the terms, covenants, or conditions of this Agreement.

 

3



--------------------------------------------------------------------------------

14.       This Agreement may not be used as evidence in any subsequent
proceeding of any kind (without the other parties’ written consent), except in a
proceeding that either party institutes alleging a breach of this Agreement or
as required by law.

15.       The provisions concerning your release of claims, confidentiality,
non-disparagement and your non-compete obligations are expressly acknowledged by
you to constitute material consideration for Anixter’s obligations under this
Agreement, and any breach of these provisions constitutes a material breach of
the entire agreement. If it is proved in a court of law that you breached the
Agreement, you agree to forfeit all payments and benefits due to you under this
Agreement.

16.       Without limiting your obligations set forth in Section 3(e) hereof, in
the event that Anixter is involved in any investigation, litigation, arbitration
or administrative proceeding subsequent to the Termination Date or Anixter
reasonably requires your services as they relate to pending matters or the
transition of your duties, you agree that, upon written request, you will
provide reasonable cooperation to Anixter, including but not limited to
participation in interviews with Anixter’s attorneys, appearing for depositions,
testifying in administrative, judicial or arbitration proceedings, or any other
reasonable participation necessary for the prosecution or defense of any such
investigation, litigation, arbitration or administrative proceeding. You agree
that you shall be commercially reasonable in providing such cooperation, taking
into account your other obligations and the position you may have with another
employer at the time such cooperation is required. You shall take such further
action and execute documents as may be reasonably necessary or appropriate in
order to carry out the provisions and purposes of this provision. Anixter agrees
to reimburse you for your reasonable expenses in participating in the
prosecution or defense of any investigation, litigation, arbitration or
administrative proceeding, including any reasonable, pre-approved attorney fees
you incur in hiring independent counsel provided that you submit acceptable
documentation of all such expenses.

17.       For a period commencing on the Effective Date of this Agreement and
ending 24 months following the Effective Date of this Agreement, you will
refrain from owning, or investing or acquiring an interest in, (other than the
ownership of publicly traded equity securities), operating, managing,
contracting with, being employed by, or otherwise engaging in any employment or
business activity with the following Anixter competitors and suppliers: Wesco
International (including its Communications Supply Division), Graybar, Rexel,
Commscope, Belden, General Cable, and Corning, and their respective parents,
subsidiaries and affiliates.

18.       This Agreement and all rights, remedies and obligations hereunder,
including, but not limited to, matters of construction, validity and
performance, shall be governed by the laws of the State of Illinois.

19.       This Agreement constitutes the entire agreement between the parties
and a complete understanding between you and Anixter regarding your employment
at and your termination from Anixter. There are no representations, warranties,
or commitments, except as specifically set forth herein, provided, however, this
Agreement shall not nullify any obligations owed by you to Anixter pursuant to
any other signed agreement by you with Anixter, or any applicable Anixter policy
or practice. In addition, if you exercise any of your options to purchase shares
of common stock of Anixter International, Inc., Anixter agrees not to enforce
the non-competition agreement set forth in your stock option grants to the
extent it is broader in scope than the restrictions set forth in Section 17
hereof. This Agreement shall not nullify or otherwise release any protections
afforded or obligations owed to you under the terms of Anixter’s corporate
bylaws, the Indemnification Agreement of October 9, 2009 to which you are a
party, and/or any insurance policies maintained by Anixter, including but not
limited to director & officer liability insurance and fiduciary liability. This
Agreement may be amended only by an instrument in writing duly executed by you
and Anixter and no other promises or agreements, either express or implied,
shall be binding unless signed in writing by you and Anixter.

20.       This Agreement may be executed by facsimile or other electronically
transmitted signatures and such signatures shall be deemed to bind each party as
if they were original signatures.

 

4



--------------------------------------------------------------------------------

PLEASE READ AND CONSIDER THIS AGREEMENT CAREFULLY BEFORE EXECUTING. THIS
AGREEMENT INCLUDES A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

/s/ John A. Dul       March 22, 2012               John A. Dul       Date

 

ANIXTER INC.     By:   /s/ Ted A. Dosch       March 26, 2012 Theodore A. Dosch  
    Date

 

5